FILED
                            NOT FOR PUBLICATION                            AUG 06 2015

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JINGSHU QIAN,                                    No. 11-73139

              Petitioner,                        Agency No. A095-448-816

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 4, 2015**
                             San Francisco, California

Before: THOMAS, Chief Judge and HAWKINS and McKEOWN, Circuit Judges.

       Jingshu Qian petitions this court to review the Board of Immigration Appeals’s

(“BIA”) denial of his applications for asylum, withholding of removal, and protection

under the Convention Against Torture (“CAT”). The BIA upheld the Immigration

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Judge’s denial of relief based on an adverse credibility determination. Qian failed to

raise his withholding of removal and CAT claims in his briefing before this court.

Although he made some general arguments regarding asylum, he failed to address the

BIA’s reasons for affirming the adverse credibility determination and denying his

asylum application. Qian’s arguments with respect to ineffective assistance of counsel

are not germane to this issue. Qian therefore waived review of all three claims. See

Martinez-Serrano v. I.N.S., 94 F.3d 1256, 1259 (9th Cir. 1996) (“Issues raised in a

brief that are not supported by argument are deemed abandoned.”).

      PETITION DENIED.




                                          2